 Case 1:17-cv-00487-PLM-RSK ECF No. 67 filed 01/24/19 PageID.657 Page 1 of 1



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION

COUNTRY MILL FARMS, LLC and
STEPHEN TENNES,

        Plaintiffs,                                     Case No. 1:17-cv-00487-PLM-RSK

v.                                                      HON. PAUL L. MALONEY

CITY OF EAST LANSING,

        Defendant.
____________________________________________________________________

                         DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        The defendant City of East Lansing moves for summary judgment pursuant to Fed.

R. Civ. P. 56(c) as there are no genuine issues of material fact and the defendant is entitled

to judgment as a matter of law.

        This motion is based on the Brief in Support filed with the motion, the arguments

and legal authorities in the brief and the record evidence cited in the brief that is appended

to the brief.

                                                Respectfully submitted,

DATED: January 24, 2019                         PLUNKETT COONEY


                                                BY:__ /s/Michael S. Bogren ____________________
                                                       Michael S. Bogren (P34835)
                                                       Attorney for Defendant
                                                BUSINESS ADDRESS:
                                                950 Trade Centre Way, Suite 310
                                                Kalamazoo, Michigan 49002
                                                (269-226-8822)
                                                mbogren@plunkettcooney.com


Open.26408.72010.21558381-1
